ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Noah T. Williams                                            Gregory F. Zoeller
Stuart K. Baggerly                                          Attorney General of Indiana
Bloomington, Indiana
                                                            Katherine Modesitt Cooper
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana
______________________________________________________________________________



                                In the                                       Jul 02 2013, 2:25 pm

                        Indiana Supreme Court
                            _________________________________

                                    No. 53S01-1307-CR-459


MICHAEL CHAMBERS,
                                                            Appellant (Defendant below),

                                                v.

STATE OF INDIANA,
                                                      Appellee (Plaintiff below).
                            _________________________________

                            Appeal from the Monroe Circuit Court
                                 No. 53C09-1106-FB-000558
                            The Honorable Teresa D. Harper, Judge

                            _________________________________

     On Petition To Transfer from the Indiana Court of Appeals, No. 53A01-1209-CR-401
                          _________________________________

                                          July 2, 2013

Per Curiam.

       Following a bench trial, Michael Chambers was convicted of two counts of sexual

misconduct with a minor as class B felonies. See Ind. Code § 35-42-4-9. The sentencing range

for each count is six to twenty years imprisonment; the advisory term is ten years. See I.C. § 35-
50-2-5. In sentencing Chambers to maximum consecutive terms (a total of forty years executed),

the trial court found “substantial aggravating circumstances” and noted the following

information. (See Tr. pp. 273-76.)

       Chambers had a criminal history that included felony convictions for forgery in 1999 and

2001, fraud in 1999, and theft in 2001, 2004 and 2012, and misdemeanor convictions for

furnishing alcohol to a minor in 2004 and possession of marijuana in 2010. In addition, the trial

court considered it “reflective of [Chambers’s] character” that a number of other charges had

been filed against him, even if the charges had been dismissed.            Those charges included

conversion, receiving stolen property, fraud, theft, intimidation, forgery twice, check deception,

habitual offender enhancements, possession of paraphernalia, burglary and criminal mischief.

Chambers had shown a history of failure of rehabilitative efforts, the trial court said, by having

violated probation in 1999, 2000, and 2004, and parole in 2010, and having been on parole when

he committed the instant offenses.      His conduct of violating probation and parole and his

behavior while incarcerated showed a certain disrespect for authority, the trial court said.

       In addition, the trial court noted, the victim in this case had diminished mental capacity

and did not have the same abilities of other fourteen or fifteen year olds. The offenses occurred

on different days in different locations and caused the girl some pain. Chambers, who was in his

thirties, had been living in the girl’s home at the time; his fiancée was a best friend of the girl’s

mother, and the mother (who had four daughters) had allowed Chambers and his fiancée to live

with the family rent-free because they had nowhere else to stay. The trial court found this

violation of trust an aggravating circumstance.           The trial court found no mitigating

circumstances.




                                                 2
       A majority of the Court of Appeals panel revised the sentence to concurrent terms of

twenty years, concluding that the forty-year executed sentence was an outlier in comparison to

Walker v. State, 747 N.E.2d 536 (Ind. 2001), and Harris v. State, 897 N.E.2d 927, 930 (Ind.

2008). See Chambers v. State, No. 53A01-1209-CR-401 (Ind. Ct. App. Feb. 27, 2013) (mem.

dec.). The dissenting opinion, on the other hand, noted that Chambers has a more significant

criminal history than the defendants in those cases and that the nature and circumstances of the

offenses Chambers committed was not the same.

       The authority granted by Article 7, § 4 of the Indiana Constitution permitting appellate

review and revision of criminal sentences is implemented through Appellate Rule 7(B).       Under

this rule and as interpreted by case law, appellate courts may revise sentences—after due

consideration of the trial court's decision—if the sentence is found to be inappropriate in light of

the nature of the offense and the character of the offender. See Cardwell v. State, 895 N.E.2d

1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57 (Ind. 2003). The principal

role of such review is to attempt to leaven the outliers. Cardwell, 895 N.E.2d at 1225.

       Our collective judgment is that the sentence imposed by the trial court in this case is not

inappropriate under Appellate Rule 7(B) and does not warrant appellate revision. Accordingly,

we grant transfer, affirm the sentence imposed by the trial court, and summarily affirm the

decision of the Court of Appeals in all other respects. See App. R. 58(A).



Dickson, C.J., and David, Massa, and Rush, JJ., concur.
Rucker, J., concurs in result.




                                                 3